EXHIBIT 10.17

[g2018022719514922922907.jpg]

 

November 20, 2017

 

Lewis T. Williams

125 Chapel Drive

Mill Valley, CA 94941

 

Dear Rusty,

 

We are pleased to extend to you an offer of employment as Executive Chairman of
Five Prime Therapeutics, Inc., reporting directly to the Board of Directors,
beginning January 1, 2018.

 

In your role as Executive Chairman you will devote your best efforts and
business energies, interest, abilities and productive time and attention to the
business of FivePrime and the proper and efficient performance of your duties as
Executive Chairman.  We agree that you will generally and on average work an 80%
schedule of four days per workweek during your employment after January 1, 2018.

 

We will pay you an annual base salary of $300,000, paid semi-monthly less
applicable taxes and withholding.  

 

You will continue to be eligible to participate in FivePrime’s Annual Bonus
Plan, as amended from time to time, and beginning on January 1, 2018 your annual
target bonus amount will be 40% of your annual base salary. Based on your start
date as Executive Chairman, your bonus with respect to 2017 service would be
based on your annual base salary and target bonus in effect during 2017 in
connection with your service as President and Chief Executive Officer.  

 

You will continue to be eligible to participate in FivePrime’s benefit plans and
programs available to all regular, full-time employees, include medical, vision,
dental, disability, 401(k) investment plan, Employee Stock Purchase Plan,
Section 125 (flex spending), Section 132 (mass transit) and paid time-off
programs.  The Compensation and Management Development Committee of the Board
(the “Compensation Committee”) will continue to review your base salary
periodically taking into consideration, among other factors, your contributions
to the success of FivePrime, your level of performance as it relates to your
duties, and the base salaries of the executive officers of FivePrime.
Adjustments to your base salary, if any, will be made solely at the discretion
of the Compensation Committee or the Board.

 

Your employment with FivePrime will not be for a set term and you will continue
to be an at-will employee.  You will be free to terminate your employment with
FivePrime at any time and for any reason whatsoever simply by notifying
us.  Likewise, we will be free to terminate your employment at any time for any
reason whatsoever, with or without cause or advance notice.  This at-will
employment relationship cannot be changed other than by a written agreement
approved by our Board of Directors and executed by an authorized officer of
FivePrime.

 

This letter, supersedes any prior representations or agreements, whether written
or oral, with respect to our offer of employment to you as Executive Chairman of
FivePrime.  This letter may not be modified or amended except by a written
agreement, signed by FivePrime and you.

 

 

Five Prime Therapeutics, Inc. • Two Corporate Drive • South San Francisco, CA
94080 • Phone (415) 365-5600

www.fiveprime.com

--------------------------------------------------------------------------------

Lewis T. Williams

November 20, 2017

Page 2

 

To accept this offer of employment, please sign, date and return this letter to
Jeff Coon by the end of the business day on Wednesday, November 22, 2017.  

 

Rusty, your vision in founding and steering FivePrime has resulted in our
becoming an emerging leader in immuno-oncology with enormous potential.  We
wouldn’t be where we are without you. We look forward to your new role as
Executive Chairman and the continued success of FivePrime as we discover and
develop innovative drugs for patients with serious diseases.

 

Sincerely,

 

Five Prime Therapeutics, Inc.

 

[g2018022719514924722907.jpg]

 

 

Mark McDade

Lead Independent Director of the

Board of Directors

 

 

 

Accepted:

 

 

/s/ Lewis T. Williams11/20/17

Lewis T. WilliamsDate

 